Christian, J.,
dissenting:
I find myself unable to concur in the opinion in this case. After final judgment and award of execution, Mrs. Williams died, but before a petition for a writ of error was presented. Seven months after final judgment, her administrator presented a petition for a writ of error which was granted, and the defendant in error has moved to dismiss the same, because the right was barred by section 6337, Virginia Code. This is true, unless section 5809 of the Code applies to limitations upon petitions for appeals, writs of error or supersedeas.
Section 6336 confers jurisdiction upon the court to grant appeals and writs of error in the instances therein set forth, while sections 6337 and 6355 fix the limitation within which the petitions shall be presented and delivered in the clerk’s office.
There was no such thing as a limitation of action or remedy at common law. The right is wholly statutory. The statutes fix the time within which bills of review may be filed or appeals taken, and if litigants permit this time to elapse without availing themselves of the remedies provided for their relief, they are without remedy. The case is not different from any other where *846a remedy is barred by the statute of limitations. Johnson v. Merritt, 125 Va. 162-188, 99 S. E. 785.
Statutes of limitation are deemed statutes of repose, and this conception of such statutes applies with peculiar force to limitations upon the right of appeal. In the construction of statutes, the courts have but one object, to which all rules of construction are subservient, and that is to ascertain the will of the legislature, the true ijitent and meaning of the statute, which is to be gathered by giving all the words used their plain meaning, and construing all statutes, in pari materia in such manner as to reconcile, if possible, any discordant feature which may exist, and make the body of the laws harmonious and just in their operation. Tyson v. Scott, 116 Va. 243, 81 S. E. 57.
Considering all statutes of limitations as a whole for the repose of society with different periods of delay and laches applicable to bar the' various rights and remedies, there are certain principles and general statutes that make this body of the law harmonious and just in their operation. One of those general principles is that the statute does not begin to run until some person exists capable of asserting the right or remedy. In Steffey v. King, 126 Va. 120, 101 S. E. 62, the court held that the statute did not begin to run until the death of Mrs. Kasey, and Miss Foster entered into possession of the land; that the adult heirs could have asserted their rights at that time, and the statute began to run against them, but not as to the infants who were protected against the running of the statute by their disability.
In Pace v. Ficklin’s Ex’x, 76 Va. 292, it was held that the period between the death of the first and appointment of the second assignee in bankruptcy will be included in the two years (now six months) *847allowed for appeal from a final decree. The statute does not begin to run until some person exists capable of suing; but having begun, is not stopped by death or other disability.
When the effect of the decision in the case of Pace v. Ficklin, supra, was realized, the legislature by amendments in 1888 and 1895-96 (chapter 292) to section 2919 of the Code of 1887, known as the “stay law,” provided that as to all personal actions or proceedings, the death of the party in interest stopped the running of the limitation. Neither of the amendments was in any way influenced by considerations of the original “stay law,” but was an independent provision. Steffey v. King, 126 Va. 120, 127, 101 S. E. 62. Since the Code of 1919 has omitted every vestige of the “stay law” the former decisions construing section 2919, Code of 1887, have no bearing upon section 5809, Code of 1919, which stands as a general rule of law, and by its very terms stops the running of any statute of limitations, or rule of law, whereby the rights of a deceased person are barred until one year from the death of such person.
The history of section 5809, the general and all inclusive language used in the act, and the reason and purpose of all statutes of limitations, show without controversy that the legislature intended it to apply to appeals, writs of error, and all other statutes where any proceeding is necessary, to preserve or prevent the loss of any right or remedy of the deceased person.